By the Court,

Cole, J.
We think the original answer disclosed with sufficient certainty the defense of payment and discharge, and that proof to sustain this defense should have been admitted. It is conceded that it was not competent by parol evidence to destroy or contradict the written instrument, and show that it never was a note but was intended to be a receipt or something of that kind. This would be violating one of the plainest and best established rules of evidence. But it was certainly admissible to show that the note had been paid .and discharged. The substance of the answer is, that the consideration of the note had been converted into money and property, which had been transmitted to the payee to be applied in discharge of the debt. These facts are not stated with the clearness and precision they might have been, but are foreshadowed with sufficient certainty to admit proof of them. In this view, any amendment became unnecessary. But if we are wrong in this, and assume that the original answer was not sufficient to admit the defense, then most clearly the amendment should have been allowed. Eor although the original answer was very bunglingly drawn, yet it was not so utterly bad as not to sustain the amendment proposed.
The judgment of the circuit court is reversed, and a new trial ordered.